 

Case 1:20-cv-08042-PKC Document 41-2 Filed 07/01/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF FLORIDA

FORT MYERS DIVISION
LINDA FAIRSTEIN, )
)
Plaintiff, ) Case No: 2:20-cv-00180-TPB-NPM
)
V. )
)
NETFLIX, INC., AVA DUVERNAY, )
and ATTICA LOCKE, )
)
)
Defendants. )

 

DECLARATION OF CAROLYN MADDEN

I, Carolyn Madden, declare as follows:

1. I am the owner of The Tide gift shop and bookstore located at 321 Park Ave., Boca
Grande, Florida.

2. The Tide is the only bookstore on the island of Boca Grande.

3. In May 2020, I tried to order Linda Fairstein’s novels to sell at The Tide, but I was
informed that Ms. Fairstein’s novels are unavailable for purchase. Thus, I am unable to sell new
copies of Linda Fairstein’s novels at The Tide.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct.

Executed on this | aay of June, 2020. 73 Wr_ Ad
—§fx~

CAROLYN MADDEN

 

[13589-0001/3495259/1]

 
